Citation Nr: 1004108	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome, left knee.  

2.  Entitlement to service connection for right knee 
disorder.  

3.  Entitlement to service connection for residuals of a left 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The Veteran served on active duty from November 1986 to 
August 1999, and is a current member of the Alaska Air 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
left knee patellofemoral pain syndrome, right knee condition, 
and left ankle sprain.  

In January 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
her left knee patellofemoral pain syndrome, right knee 
disorder, and left ankle sprain.  

Service treatment records reveal in-service complaints of an 
ankle injury in December 1986, left knee pain after running 
in April 1999 and May 1999, and a diagnosis of retropatellar 
pain syndrome (RPPS) of the left knee in April 1999, as 
reflected in her service treatment notes.  Since her 
discharge from active duty, the Veteran asserts that her 
problems associated with her left knee, right knee, and left 
ankle have continued to persist.  

The Veteran has not been provided a VA medical examination 
for her claimed disabilities.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), the Secretary's duty to assist 
requires that he provide a VA medical examination to a 
claimant when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or, for certain disease, 
manifestation of the disease during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of the disability may be associated with the 
Veteran's service or with another service-connected 
disability; but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

In this case, the Veteran's reports of continuity of 
symptomatology regarding her claimed disabilities can satisfy 
the requirement for evidence that the claimed disability may 
be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The Board also notes that the threshold for 
finding a link between a current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 
Vet. App. 385, 388-89 (holding that the "low threshold" was 
satisfied by the appellant's statement that "his 
disabilities . . . began in 1980 and [that] he received 
treatment at a VA hospital in Phoenix, Arizona").  

However, in the absence of a competent medical opinion 
pertaining to whether the Veteran currently had diagnosed 
disabilities consistent with her complaints, and if so, 
whether the etiology of the Veteran's disabilities are 
service related, the Board finds that the record does not 
contain sufficient information to make a decision on the 
claims.  In this regard, the Board notes that the Veteran is 
competent to state that she incurred left knee, right knee, 
and left ankle injuries while performing various exercises 
during her active service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition.")  She is also competent to describe the symptoms 
she currently experiences.  Therefore, the Veteran should be 
scheduled for a VA examination of her left knee 
patellofemoral pain syndrome, right knee disorder, and 
residuals of a left ankle sprain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
her active military service and her 
claimed left knee disorder, right knee 
disorder, and residuals of a left ankle 
sprain.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with the left knee, right 
knee, and left ankle found to be present 
should be diagnosed.  For any diagnosed 
disability, the examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) any disability had 
its origin in service or is in any way 
related to the Veteran's active service.  
If no disability of the left knee, right 
knee, or left ankle is present the 
examiner must state so.

A rationale for any opinion reached must 
be provided.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this and 
discuss why an opinion cannot be 
rendered.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


